UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A (Amendment No. 1) (Mark One) [√] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended May 31, 2015 or [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-54536 PREFERRED RESTAURANT BRANDS, INC. (Exact name of registrant as specified in its charter) Florida 80-0608195 State or other jurisdiction of incorporation or organization (I.R.S. Employer Identification No.) c/o KCI Investments, LLC; 4033 South Dean Martin Drive; Las Vegas, NV (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (702) 834-7101 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. oYes xNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). xYes o No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) oYes xNo As of July 22, 20154 issuer had 46,493,262 shares of common stock issued and outstanding. Explanatory Note This Amendment No. 1 to the Quarterly Report on Form 10-Q/A (“Amendment No. 1”) Preferred Restaurant Brands, Inc. (the “Company”) is being filed to amend the Company’s Quarterly Report on Form 10-Q for the quarter ended May 31, 2015, which was originally filed with the Securities and Exchange Commission (the “SEC”) on July 21, 2015 (the “Original Filing”) to provide the consolidated financial statements and related notes from the Form 10-Q formatted in XBRL (Extensible Business Reporting Language).Due to a software glitch, we were unable to file the prior 10-Q formatted in XBRL. 1 TABLE OF CONTENTS PART I - FINANCIAL INFORMATION 4 Item 1: Financial Statements 4 NOTE 1—ORGANIZATION AND NATURE OF BUSINESS 8 NOTE 2—GOING CONCERN 8 NOTE 3—SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES 11 NOTE 4—PROPERTY AND EQUIPMENT 12 NOTE 5—RESTAURANT PURCHASES AND SALES 13 NOTE 6—INTANGIBLE ASSETS 13 NOTE 7—RELATED PARTY TRANSACTIONS 14 NOTE 8—NOTES PAYABLE 15 NOTE 9—CONVERTIBLE NOTES PAYABLE 16 NOTE 10—DERIVATIVE LIABILITY 17 NOTE 11—CLASS B MEMBERSHIP UNITS 18 NOTE 12—STOCKHOLDERS’ DEFICIT 19 NOTE 13—STOCK OPTIONS AND WARRANTS 20 NOTE 14—FAIR VALUE MEASUREMENTS 22 NOTE 15—SUBSEQUENT EVENTS 22 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 24 FORWARD LOOKING INFORMATION 24 OVERVIEW 24 Results of Operations 24 Item3. Quantitative and Qualitative Disclosures about Market Risk 29 Item 4. Controls and Procedures. 29 PART II - OTHER INFORMATION 30 Item 1. Legal Proceedings 30 Item 1A. Risk Factors 30 Item 2. Unregistered Sale of Equity Securities and Use of Proceeds 30 Item 3. Defaults upon Senior Securities 30 Item 4. Mine Safety Disclosures 30 Item 5. Other Information 30 Item 6. Exhibits 31 2 CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING INFORMATION Certain statements in this report contain or may contain forward-looking statements that are subject to known and unknown risks, uncertainties and other factors which may cause actual results, performance or achievements to be materially different from any future results, performance or achievements expressed or implied by such forward-looking statements. These forward-looking statements were based on various factors and were derived utilizing numerous assumptions and other factors that could cause our actual results to differ materially from those in the forward-looking statements.These factors include, but are not limited to, our ability to implement our business plan and generate revenues, economic, political and market conditions and fluctuations, government and industry regulation, U.S. and global competition, and other factors.Most of these factors are difficult to predict accurately and are generally beyond our control. You should consider the areas of risk described in connection with any forward-looking statements that may be made herein. Readers are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date of this report. Readers should carefully review this in its entirety, including but not limited to our financial statements and the notes thereto. Except for our ongoing obligations to disclose material information under the Federal securities laws, we undertake no obligation to release publicly any revisions to any forward-looking statements, to report events or to report the occurrence of unanticipated events. 3 PART I - FINANCIAL INFORMATION Item 1:Financial Statements PREFERRED RESTAURANT BRANDS, INC (formerly Dixie Foods International, Inc.) Consolidated Balance Sheets February 28, August 31, ASSETS CURRENT ASSETS Cash $ $ Accounts receivable Other receivables - Food inventory Prepaid expenses Debt issuance costs, net of amortization of $4,916 and $-0-, respectively - Total Current Assets OTHER ASSETS Prepaid franchise and territory rights fees, net Property and equipment, net TOTAL ASSETS LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES Accounts payable and accrued expenses $ $ Deferred revenue Related party notes payable - Short-term notes payable, net of debt discountsof $64,079 and $161,899, respectively Short-term convertible notes payable, net of debtdiscounts of $106,300 and $-0-, respectively Derivative liability - Total Current Liabilities LONG-TERM LIABILITIES Long-term notes payable Long-term convertible notes payable Total Liabilities Class B membership units, no par value, 8 units authorized, 7 and 2 units issued and outstanding, respectively, net of subscriptions receivable of $600,000 and $-0-, respectively STOCKHOLDERS' DEFICIT Preferred stock, $0.001 par value, 14,999,999 shares authorized, no shares issued and outstanding - - Series Class B preferred stock, $0.001 par value, 1 share authorized, 1 and -0- shares issued and outstanding, respectively - Common stock, $0.001 par value, 150,000,000 shares authorized, 45,633,262 and 42,570,975 shares issued and outstanding Additional paid-in capital Accumulated deficit ) ) Total Stockholders' Deficit ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ The accompanying notes are an integral part of these consolidated financial statements. 4 PREFERRED RESTAURANT BRANDS, INC (formerly Dixie Foods International, Inc.) Consolidated Statements of Operations (Unaudited) For the Three Months Ended For the Six Months Ended February 28, February 28, REVENUE $ OPERATING EXPENSES Restaurant operating costs: Food, beverage and packaging Labor and related Occupancy Other restaurant operating Total Restaurant Operating Expenses Loss from Restaurant Operations ) ) General and administrative Depreciation and amortization Pre-opening expenses Total LOSS FROM OPERATIONS ) OTHER INCOME (EXPENSES) Loss on sale of assets ) - ) - Interest expense ) Derivative gain (expense) Other income (expense) ) ) - Total Other Income (Expenses) LOSS BEFORE INCOME TAXES ) PROVISION FOR INCOME TAXES - NET LOSS $ ) $ ) $ ) $ ) BASIC AND DILUTED LOSS PER COMMON SHARE $ ) $ ) $ ) $ ) BASIC AND DILUTED WEIGHTED AVERAGE NUMBER OF COMMON SHARES OUTSTANDING The accompanying notes are an integral part of these consolidated financial statements. 5 PREFERRED RESTAURANT BRANDS, INC (formerly Dixie Foods International, Inc.) Consolidated Statements of Cash Flows (Unaudited) For the Six Months Ended February 28, CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Loss on sale of assets - Expenses paid on behalf of the Company by related parties - Amortization of debt discounts and debt issuance costs Change in derivative liability Common stock issued in connection with execution of notes payable - Common stock issued for services - Common stock and warrants granted for loan modifications - Fair value of stock options vested Changes in operating assets and liabilities: Accounts receivable ) ) Food inventory Prepaid expenses and other current assets ) Debt issuance costs ) - Accounts payable and accrued expenses ) Deferred revenue ) Net Cash Used in Operating Activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES Cash paid for purchases of property and equipment ) ) Cash paid for territory and franchise rights ) ) Cash paid for asset acquisitions ) - Cash received in asset sales - Net Cash Used in Investing Activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES Net proceeds on related party debt Proceeds from notes payable Repayments on notes payable ) ) Proceeds from convertible notes payable - Proceeds from Class B membership units issued for cash Net Cash Provided by Financing Activities NET CHANGE IN CASH ) ) CASH AT BEGINNING OF PERIOD CASH AT END OF PERIOD $ $ The accompanying notes are an integral part of these consolidated financial statements. 6 PREFERRED RESTAURANT BRANDS, INC (formerly Dixie Foods International, Inc.) Consolidated Statements of Cash Flows (Unaudited) For the Six Months Ended February 28, SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION CASH PAID FOR: Interest paid $
